ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on June 21, 2022 has placed the application in condition for allowance.  Claims 1-3, 6-9, 20, 27, and 28 are allowed and claims 4, 5, 10-19, and 21-26 are cancelled.
	The claimed invention introduces a system that prints separators for indicating page numbers printed by a plurality of printers in a group.  A plurality of print data sets can be allocated to different printers in the group.  A separator is printed with print data indicating a particular data set in terms of page numbers among the plurality of print data sets allocated to each of the plurality of printers.  The system detects interruption of printing of the print data set in each of the plurality of printers, calculates a number of unprinted pages of print data not printed yet of the print data set in the interrupted printer, and allocates the print data not yet printed to another one of the plurality of printers.  A first separator is generated with information regarding the print data not printed yet and a number of unprinted pages; and a second alternative separator is generated with information including the number of unprinted pages to notify that the print data not printed yet has been printed by the another one of the plurality of printers.  In response to detection of restoration of the printer with interruption, output at the printer restored, the print data only for the second alternative separator including the information regarding the print data and the number of pages not printed by the printer restored but printed by the another one of the plurality of printers.  
The cited references do not disclose that the system detects interruption of printing of the print data set in each of the plurality of printers, calculates a number of unprinted pages of print data not printed yet of the print data set in the interrupted printer, allocates the print data not yet printed to another one of the plurality of printers, and generates a first separator with information regarding the print data not printed yet and a number of unprinted pages and a second alternative separator with information including the number of unprinted pages to notify that the print data not printed yet has been printed by the another one of the plurality of printers.  Further in response to detection of restoration of the printer with interruption, output the print data only for the second alternative separator including the information regarding the print data and the number of pages not printed by the printer from the restoration but printed by the another one of the plurality of printers.  
	The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1 and 6-9 includes: “detect, for each of the plurality of print data sets, interruption of printing of the print data set in the image forming apparatus- calculate a number of unprinted pages of print data not printed yet of the print data set in the interrupted image forming apparatus; allocate, in response to detection of the interruption of printing of the print data set, the print data not printed yet of the print data set to another one of the plurality of image forming apparatuses, the another one of the plurality of2Atty. Dkt. No. 6150-001654-US-NP U.S. Application No. 16/962,096image forming apparatuses being different from the image forming apparatus to which the print data set in which the interruption is detected is allocated; generate print data for a first alternative separator including alternative information regarding the print data which is not printed yet and the number of unprinted pages; generate print data for a second alternative separator including alternative notification information, including the number of unprinted pages, to notify that the print data not printed yet has been printed by the another one of the plurality of image forming apparatuses; and delete, in the interrupted image forming apparatus, the print data corresponding to the print data not printed yet of the print data set, and output circuitry configured to output, for each of the plurality of image forming apparatuses, the particular print data set and the print data for the separator to the particular image forming apparatus to which the particular print data set is allocated; output the print data not printed yet and the print data for the first alternative separator including the alternative information, to the another one of the plurality of image forming apparatuses, and output the print data only for the second alternative separator including the alternative notification information, in response to detection of restoration of the image forming apparatus to which the print data set in which the interruption is detected is allocated, to the image forming apparatus of which the restoration is detected, wherein the print data generated for the second alternative separator includes alternative notification information regarding the print data not3Atty. Dkt. No. 6150-001654-US-NP U.S. Application No. 16/962,096printed yet by the image forming apparatus, but by printed by the another one of the plurality of image forming apparatuses”.
The remaining dependent claims 2, 3, 20, 27, and 28 are allowed due to their corresponding dependencies to the independent claim 1.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674